Case 4:17-cv-00456-GKF-JFJ Document 103 Filed in USDC ND/OK on 04/24/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

       KUNNEMAN PROPERTIES LLC,                       )
       On behalf of itself and all others similarly   )
       situated,                                      )
                                                      )
                     Plaintiff,                       )
                                                      )
       v.                                             )      Case No. 17-CV-456-GKF-JFJ
                                                      )
       MARATHON OIL COMPANY,                          )
                                                      )
                     Defendant.                       )

                                         OPINION AND ORDER

             Before the Court is Plaintiff’s Motion for Discovery Sanctions (ECF No. 97), which is

   denied for the reasons explained below.

   I.        Background1

             This case involves the alleged underpayment, late payment, or non-payment of royalties

   and oil and gas production proceeds from gas-producing wells operated by Defendant Marathon

   Oil Company (“Marathon”). On July 9, 2019, Plaintiff filed a motion to compel, asking the Court

   to compel Marathon to produce numerous types of documents, including electronically stored

   information (“ESI”) in several categories of documents. ECF No. 50. On October 15, 2019, the

   Court issued an Opinion and Order (“Discovery Order”) granting in part and denying in part

   Plaintiff’s motion to compel. ECF No. 85. The Court instructed the parties to meet and confer to

   agree on ESI protocols, but it did not set a deadline for Marathon to comply with the Discovery

   Order. Following the Discovery Order, Plaintiff filed an unopposed motion for a ninety-day




   1
     This Order assumes familiarity with Plaintiff’s Class Action Complaint (ECF No. 2), Judge
   Frizzell’s Opinion and Order dated September 24, 2019 (ECF No. 83), and this Court’s Opinion
   and Order dated October 15, 2019 (ECF No. 85).
Case 4:17-cv-00456-GKF-JFJ Document 103 Filed in USDC ND/OK on 04/24/20 Page 2 of 6




   extension of the Second Scheduling Order, both to allow Marathon time to comply with the

   Discovery Order and to permit Plaintiff to file a First Amended Complaint. ECF No. 86. Judge

   Frizzell granted the motion. ECF No. 88. On November 19, 2019, the parties entered into a joint

   ESI stipulation, in accordance with the Discovery Order. ECF No. 95. Pursuant to the joint

   stipulation, Marathon provided ESI disclosures on November 22, 2019, indicating the custodians

   and data sources Marathon had identified as most likely to contain ESI responsive to the matters

   addressed in the Discovery Order. ECF No. 97-1.

          Plaintiffs wrote to Marathon on December 11, 2019, objecting to Marathon’s ESI

   disclosures as deficient in various respects. ECF No. 97-2. On the same date, Plaintiffs issued a

   Rule 30(b)(6) deposition notice to Marathon regarding the “data sources” Marathon identified on

   November 22, 2019. ECF No. 97-5. Marathon responded to Plaintiffs’ letter on December 13,

   2019, stating that there appeared to be a “misunderstanding” regarding the scope of the ESI search

   Marathon intended to conduct and noting Marathon’s commitment to working in good faith toward

   an agreed ESI search protocol to comply with the Discovery Order. ECF No. 97-3. On December

   18, 2019, Marathon proposed dates for presenting a 30(b)(6) witness, and the parties ultimately

   agreed to conduct the deposition on January 31, 2020. ECF Nos. 97 at 7-8, 97-6, 97-7, 99-3.

   Despite their disagreement with Marathon’s responses, Plaintiffs provided proposed search terms

   on December 31, 2019. ECF Nos. 97 at 7, 97-4.

          On January 29, 2020, Plaintiffs filed the current motion for sanctions against Marathon

   related to compliance with the Discovery Order. ECF No. 97. On March 23, 2020, Marathon filed

   an unopposed motion to extend the scheduling order deadlines by 120 days, due both to the scope

   of discovery remaining to be done and to the business disruption caused by the COVID-19




                                                   2
Case 4:17-cv-00456-GKF-JFJ Document 103 Filed in USDC ND/OK on 04/24/20 Page 3 of 6




   pandemic. ECF No. 100. Judge Frizzell granted the motion, extending Plaintiffs’ deadline for

   filing a class certification brief to August 12, 2020. ECF No. 101.

          Plaintiffs now allege Marathon has failed to produce any further documents since the Court

   entered the Discovery Order, which warrants sanctions against Marathon. ECF No. 97. Plaintiffs

   further allege that Marathon’s ESI disclosures are inadequate and fail to comply with the agreed

   ESI protocol. Plaintiffs specifically request that, as a sanction, Marathon be precluded from

   contesting commonality and predominance for class certification. Marathon responds that it has

   not engaged in sanctionable discovery abuse and continues to conduct document discovery

   diligently and in good faith. ECF No. 98. Marathon further argues that Plaintiffs’ motion should

   be denied for failure to first attempt a meet and confer, which violated LCvR 37.1 and the parties’

   joint stipulation for ESI discovery.

   II.    Standard of Review

          Rule 37(b)(2) authorizes sanctions if a party fails to obey a court’s discovery order.

   Permissible sanctions for violations include those listed in Rule 37(b)(2)(A), which include a

   sanction of dismissal with prejudice and a host of other less severe sanctions. District courts have

   “very broad discretion to use sanctions where necessary to insure that lawyers and parties fulfill

   their high duty to insure the expeditious and sound management of the preparation of cases for

   trial.” Lee v. Max Intern., LLC, 638 F.3d 1318, 1320 (10th Cir. 2011) (quotation and alterations

   omitted). The Tenth Circuit has cautioned that, before entering a dismissal sanction or other

   serious merits sanction, “a court should ordinarily consider a number of factors, including: (1) the

   degree of actual prejudice to the [movant]; (2) the amount of interference with the judicial process;

   . . . (3) the culpability of the litigant; (4) whether the court warned the party in advance that

   dismissal of the action would be a likely sanction for noncompliance; and (5) the efficacy of lesser




                                                    3
Case 4:17-cv-00456-GKF-JFJ Document 103 Filed in USDC ND/OK on 04/24/20 Page 4 of 6




   sanctions.” Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) (internal citations and

   quotation marks omitted). This list of factors does not establish a “rigid test,” and a court should

   evaluate any other relevant factors on the record. Id.

   III.   Analysis

          Plaintiffs’ requested sanction of barring Marathon from contesting two elements of the

   class-certification analysis is a serious sanction that warrants inquiry into the Ehrenhaus factors.

   Considering the relevant factors, the Court denies the requested sanction. First, Plaintiff has

   suffered minimal prejudice as a result of waiting ninety days to receive additional ESI documents

   from Marathon. This prejudice is now minimized even further, given that Judge Frizzell extended

   the class certification briefing deadline to August 12, 2020. Moreover, the Third Amended

   Scheduling Order does not impose a discovery deadline for Marathon to comply with the

   Discovery Order.     On the other hand, Plaintiff’s requested sanction could result in class

   certification being improperly granted, which may prejudice Marathon by having to defend against

   a class that is unsuited to collective adjudication. Such a harsh sanction is disproportionate to the

   degree of prejudice Plaintiffs have suffered up to this point.

          Second, Marathon did not unilaterally force an extension of the class certification schedule.

   Rather, both parties agreed to extend the schedule, both to give Marathon more time to comply

   with the Discovery Order and to permit Plaintiff to file an amended complaint. Moreover, Plaintiff

   agreed to Marathon’s most recent request to extend the schedule, due in part to the unprecedented

   and unexpected delays caused by the COVID-19 pandemic. Plaintiff’s arguments to the contrary

   are disingenuous and misleading. Third, there is no evidence that Marathon is deliberately

   withholding evidence in defiance of the Discovery Order, and the submitted correspondence from

   Marathon indicates that it is working in good faith to comply. Marathon’s ESI disclosures




                                                     4
Case 4:17-cv-00456-GKF-JFJ Document 103 Filed in USDC ND/OK on 04/24/20 Page 5 of 6




   identified numerous custodians and data sources, and it confirmed that it would be searching

   emails and any personal or shared drives or folders for custodians that are selected for searches.

   ECF Nos. 98-2, 98-6. The parties can continue to work together in good faith to ensure Marathon

   is searching for terms across appropriate custodians and data sources.

          Fourth, the Court has not warned Marathon of the consequences of failure to comply with

   the Discovery Order. Fifth, the class certification sanctions that Plaintiffs request are out of

   proportion to any delays Marathon has caused since the Discovery Order. Months still remain

   before the class certification brief is due, and Marathon has indicated in its response brief that it

   has now provided a substantial volume of data and documents in compliance with the Discovery

   Order. See ECF Nos. 98 at 4, 98-3, 98-4. Given the potential volume of data, it is not unreasonable

   that it would take several months to prepare documents in response to the Discovery Order.

          Finally, Plaintiffs’ failure to attempt to meet and confer with Marathon prior to filing this

   motion, in violation of LCvR 37.1, diminishes Plaintiffs’ argument that Marathon’s delays are

   deliberate or done in bad faith.2 Plaintiffs’ failure to attempt a meet and confer did not give

   Marathon an opportunity to “evaluate, explain, or correct” its production delay. See Hightower v.

   Heritage Acad. of Tulsa, Inc., 07-CV-602-GKF-FHM, 2008 WL 4858269, at *5 (N.D. Okla. Nov.

   10, 2008). Although the Court does not deny Plaintiffs’ motion based solely on the failure to meet

   and confer, as Marathon recommends, the Court considers it a factor weighing against sanctions

   and disagrees with Plaintiffs’ argument that conferring necessarily would have been futile.




   2
     The ESI stipulation further provides that, “No party may seek judicial relief concerning this
   Production Stipulation unless it first has conferred with the applicable producing or requesting
   party.” ECF No. 95 at 9, ¶ IV(B). Plaintiffs argue that its previous letter correspondence with
   Marathon satisfies the ESI stipulation’s requirement. See ECF No. 97-2. Even if Plaintiffs are
   correct on this point, Plaintiffs do not adequately explain their failure to attempt a meeting or phone
   call as required by LCvR 37.1.

                                                     5
Case 4:17-cv-00456-GKF-JFJ Document 103 Filed in USDC ND/OK on 04/24/20 Page 6 of 6




   IV.    Conclusion

          Plaintiffs’ Motion for Sanctions (ECF No. 97) is DENIED. The parties should continue

   to work together in good faith to agree on ESI search terms, custodians, and data sources.

   Marathon shall inform Plaintiffs of its expected production dates no later than three days from the

   date of this Order.

          SO ORDERED this 24th day of April, 2020.




                                                       JODIF.JAYNE,MAGISTRATEJUDGE
                                                       UNITEDSTATESDISTRICTCOURT




                                                   6
